DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/14/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

3.	The issuing of the current Corrected Notice of Allowability is in response to the QPIDS filed on 03/14/2022 to address the filing of the IDS dated 03/14/2022. This IDS has been considered, no changes in scope were found. 

REASONS FOR ALLOWANCE
4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
 “while executing the application, display, via the at least one display, a list including a plurality of visual objects respectively indicating a plurality of electronic devices within a user interface (UI) of the application, the plurality of electronic devices comprising a second electronic device; 

based on receiving the user input, transmit, via the at least one communication circuitry, information regarding a changed location of the first electronic device moving along a route to a destination of a user of the first electronic device to the second electronic device, 
wherein the route to the destination has been obtained in the first electronic device interworking with a server, and 
wherein the changed location of the first electronic device is obtained via the at least one communication circuitry; and 
while transmitting the information regarding the changed location of the first electronic device, display, via the at least one display, a bar-shaped visual representation for indicating a relative positional relationship between the first electronic device being moved to the 2Application No.: 17/060,839Amendment Under 37 C.F.R. §1.111 Art Unit: 2457Docket No.: P200955US00destination and the second electronic device being moved to the destination, wherein the bar-shaped visual representation is displayed while displaying an electronic map within the UI.”
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 

Subsequently, the Applicant Arguments/Remarks in respect to the Double Patenting Rejection of Claim(s) 1-20 is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 10/15/2021 Applicant Arguments/Remarks and 08/05/2021 Non-Final Rejection), the Applicant’s Arguments and the filing of the Terminal Disclaimer (10/15/2021) are persuasive and overcomes the Double Patenting Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/283,579, filed on 03/02/2015.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

5. 	Claim(s) 1-20 is/are allowed. 

Conclusion
 whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.